DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 17-36 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-21, and 23-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura (US 2013/0027282) in view of Murade (US 2005/0162605). All reference is to Kimura unless indicated otherwise.

Regarding Claim 17 (New), Kimura teaches a display device comprising: 
a first wire [fig. 20 @2001(bottom row and right column segments)]; 
a second wire [fig. 20 @202]; 
a plurality of contacts [fig. 20@1902];
each of the contacts [fig. 20 @1902] extends from [¶0179, “the wire 2001 and the opposite electrode 202 are connected to each other through the contact hole 1902] the first wire [fig. 20 @2001] to the second wire [fig. 20 @202],
a first one of the contacts [fig. 20 @bottom row of 1902 (2nd 1902 from right)], in a plan view of the display device, is disposed along a row direction [X axis direction] between a second one of the contacts [fig. 20 @bottom row of 1902 (3rd 1902 from right)] and a third one of the contacts [fig. 20 @bottom row of 1902 (1st from right)], and
a fourth one of the contacts [fig. 20 @right column of 1902 (1st 1902 from bottom)], in the plan view of the display device, is disposed along a column direction [Y axis direction] between the third one of the contacts [fig. 20 @bottom row of 1902 (1st 1902 from right)] and a fifth one of the contacts [fig. 20 @right column of 1902 (2nd 1902 from bottom)]
Kimura does not teach an insulating film, wherein the insulating film is disposed, in a cross sectional view of the display device, between the first wire and the second wire, and each of the contacts extends through the insulating film
Murade teaches an insulating film [fig. 11 @42] , wherein 
the insulating film [fig. 11 @42] is disposed, in a cross sectional view of a display device [fig. 11], between a first wire [fig. 11 @108] and a second wire [fig. 11 @600], and 
each contact [fig. 11 @601] extends through the insulating film [fig. 11 @42]
Before the invention was made it would have been obvious to one of ordinary skill in the art to incorporate an insulation layer between a first and a second wire, as taught by Murade, into the display device taught by Kimura, in order to prevent electrical contact between two parallel conductive layers except through a plurality of evenly spaced contact holes, thereby reducing wiring resistance and preventing changes in wiring resistance caused by electrical contact in addition to the contact holes.

Regarding Claim 18 (New), Kimura in view of Murade teaches the display device according to Claim 17, wherein 
the column direction [fig. 20 @Y axis], in the plan view of the display device, is a direction that differs linearly [construed as the x and y axis are different lines] from the row direction [fig. 20 @X axis].

Regarding Claim 19 (New), Kimura in view of Murade teaches the display device according to Claim 17, wherein 
the column direction [fig. 20 @Y axis], in the plan view of the display device, crosses the row direction [fig. 20 @X axis].

Regarding Claim 20 (New), Kimura in view of Murade teaches the display device according to Claim 17, wherein 
the first wire [fig. 20 @2001(bottom row and right column segments)], in the plan view of the display device, is an L-shaped wire.

Regarding Claim 21 (New), Kimura in view of Murade teaches the display device according to Claim 20, wherein 
an elbow [portion of fig. 20 @2001 between the rightmost contact on the row portion of 2001 and the first contact in the column direction] of the L-shaped wire [fig. 20 @2001(L shaped segment comprising bottom row segment and right column segment)], in the plan view of the display device is at the third one of the contacts [fig. 20 @bottom row of 1902 (1st 1902 from right)].

Regarding Claim 23 (New), Kimura in view of Murade teaches the display device according to Claim 17, wherein 
the first wire [fig. 20 @2001(bottom row and right column segments)] is comprised of a row portion of the first wire [fig. 20 @2001 (bottom row)] and a column portion of the first wire [fig. 20 @2001 (right column)].

Regarding Claim 24 (New), Kimura in view of Murade teaches the display device according to Claim 23, wherein 
the row portion of the first wire [fig. 20 @2001 (bottom row)] extends, in the plan view of the display device, along the row direction [fig. 20 X axis direction]

Regarding Claim 25 (New), Kimura in view of Murade teaches the display device according to Claim 24, wherein 
the column portion of the first wire extends [fig. 20 @2001 (right column)], in the plan view of the display device, along the column direction [fig. 20 Y axis direction].

Regarding Claim 26 (New), Kimura in view of Murade teaches the display device according to Claim 25, wherein 
the second wire [Murade: fig. 4@108 which represents fig. 11 @108 (first wire) and 600 (second wire)] is comprised of a row portion [Murade: fig. 4 @108 (x direction of fig. 11 @600)] of the second wire and a column portion [Murade: fig. 4 @108 (y direction of fig. 11 @600)] of the second wire.

Regarding Claim 27 (New), Kimura in view of Murade teaches the display device according to Claim 26, wherein 
the row portion of the second wire [Murade: fig. 4 @108 (x direction of fig. 11 @600)] extends, in the plan view of the display device, along the row direction [Murade: fig. 4 @x direction].

Regarding Claim 28 (New), Kimura in view of Murade teaches the display device according to Claim 27, wherein 
the contacts in a row of the contacts [fig. 20 @bottom row of 1902] extend through the insulating film [Murade; fig. 11 @601] from the row portion of the first wire [Murade: fig. 4@108 extending in X corresponding to fig. 11 @108 (first wire)] to the row portion of the second wire [Murade: fig. 4@108 extending in X corresponding to fig. 11 @600 (second wire)].

Regarding Claim 29 (New), Kimura in view of Murade teaches the display device according to Claim 28, wherein 
the contacts in the row of the contacts [fig. 20 @bottom row of 1902] electrically connect [Murade: fig. 11 @601 electrically connects 108 and 600] the row portion of the first wire [Murade: fig. 4@108 extending in X corresponding to fig. 11 @108 (first wire)] directly to the row portion of the second wire [Murade: fig. 4@108 extending in X corresponding to fig. 11 @600 (second wire)].

Regarding Claim 30 (New), Kimura in view of Murade teaches the display device according to Claim 27, wherein 
the column portion of the second wire [Murade: fig. 4 @108 (y direction of fig. 11 @600)] extends, in the plan view of the display device, along the column direction [fig. 20 y direction].

Regarding Claim 31 (New), Kimura in view of Murade teaches the display device according to Claim 30, wherein 
the contacts in a column of the contacts [fig. 20 @right column of 1902] extend through the insulating film [Murade: fig. 11 @601] from the column portion of the first wire [Murade: fig. 4 @108 (y direction of fig. 11 @108)] to the column portion of the second wire [Murade: fig. 4 @108 (y direction of fig. 11 @600)].

Regarding Claim 32 (New), Kimura in view of Murade teaches the display device according to Claim 31, wherein 
the contacts in the column of the contacts [fig. 20 @right column of 1902] electrically connect [Murade: fig. 11 @601 connects fig. 11 @108 directly to fig. 11 @600] the column portion of the first wire [Murade: fig. 4 @108 (y direction of fig. 11 @108)] directly to the column portion of the second wire [Murade: fig. 4 @108 (y direction of fig. 11 @600)].

Regarding Claim 33 (New), Kimura in view of Murade teaches the display device according to Claim 23, wherein 
the column portion of the first wire [Murade; fig. 4 @108 extending in y direction] is electrically connected to a first output buffer and a second output buffer [Murade: fig. 4 @104 which ¶0077 teaches comprises “the shift register circuits and the buffer circuits”, “buffer circuits” is construed as a first and second (plurality of buffer circuits)].

Regarding Claim 34 (New), Kimura in view of Murade teaches the display device according to Claim 33, wherein 
the first output buffer and the second output buffer [construed as Murade: fig. 4 @104], in the plan view of the display device, are disposed in a peripheral area of a panel [Murade: fig. 4 illustrates 104 located outside the display pixel area 10a well known in the art as a peripheral area of the display].

Regarding Claim 35 (New), Kimura in view of Murade teaches the display device according to Claim 33, further comprising:
a scanning line [Murade: fig. 4 @3a] that electrically connects a pixel circuit [Murade: fig. 3 illustrates a plurality of pixels each comprising a scan line 3a, data line, pixel electrode, and pixel transistor] and to the first output buffer [Murade; fig. 4 @104 which ¶0077 teaches comprises a first and second output buffer].

Regarding Claim 36 (New), Kimura in view of Murade teaches the display device according to Claim 35, further comprising:
a signal line [Murade: fig. 3 @3a] electrically connected to the pixel circuit and another pixel circuit [Murade: fig. 3 @3a is gate line G1 which is connected to a row of pixels].

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Primary Examiner, Art Unit 2694